 CHIPMOREMFG. CO.ChipmoreManufacturingCompany, Inc.; BadgerChipper Co.;and Sidefire International,Inc.; asingle employerandUnited Steelworkers ofAmerica,AFL-CIO-CLCandCynthiaKnochel.Cases 7-CA-23754 and 7-CA-23956June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 23, 1986, Administrative Law JudgeBruce C. Nasdor issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.On February 4, 1987, the National Labor Rela-tions Board remanded the proceeding to the judgefor further findings of fact, credibility resolutions,and, if appropriate, new conclusions of law andrecommendations.The judge issued the attached supplemental deci-sion on August 25, 1987. Subsequently, the GeneralCounsel filed exceptions to the judge's supplemen-tal decision and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.'The General Counselhas excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law judge's credibilityresolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir1951).We havecarefully examined the record and find no basis for re-versing the findings2 In adopting the dismissal of the 8(a)(1) allegations relating to conver-sations between employee Hollenbeck and Supervisor Middleton,we relyonly on the judge's discrediting of Hollenbeck.In adopting the judge'sdismissal of the 8(a)(3) allegations,we note that,in light of the judge'scredibility determinations, the record as a whole is insufficient to estab-lish a discriminatory motive.In view ofour finding that there is insuffi-cient evidenceof discriminatorymotive with regard to alleged discrimm-atee Dinsmore,we find it unnecessary to pass on his supervisory statusFurther,with respect to the 8(a)(3) allegation concerning employee Kno-chel's termination,we note that the Respondent has met its burden ofdemonstrating a legitimate basis for that employee'sdischarge evenabsent any protected activity onher part.Wright Line,251 NLRB 1083(1980), enfd.on othergrounds 662F 2d 899 (1st Cir.1981), cert.denied455 U.S. 989(1982), approved inNLRB v. TransportationManagement,462 U.S. 393 (1983). Finally,we find it unnecessary to pass on the judge'sfinding that the Union never achieved a majority status because a bar-gainingorder would not beappropriate in any event.J.P. Stevens, Esq.,for the General Counsel.Kenneth Gordon King, Esq.,for the Respondent.DECISION263STATEMENT OF THE CASEBRUCE C. NASDOR, Administrative Law Judge. Thiscasewas tried at Bay City,Michigan,on 21 January1985, various dates in April,and on16 July 1985. Theoriginal charge in Case 7-CA-23754 was filed on 16August 1984,1 and amended on 1 October 1984. Theoriginalcharge in Case 7-CA-23956 was filed by Kno-chel on 23 October, and amended on 17 December. Anorder consolidatingcases, amendedcomplaint and noticeof hearing issued on 19 December.The amended consolidated complaint containsallega-tions of Section 8(a)(1) and (3) of the Act. Counsel forthe General Counsel requests,interalia, that a bargainingorderissue againstthe Respondent.Upon the entire record, including my observation' ofthe demeanor of the witnesses, and after due consider-ation of the briefs, I make the followingFINDINGS OF FACTI.JURISDICTIONRespondents Chipmore, Badger, Sidefire and each ofthem are and have beenat all timesmaterial herein, cor-porations duly organized under, and existing by virtueof, the laws of the State of Michigan. At all times materi-alherein,Respondents Chipmore, Badger, Sidefire andeach of them havemaintainedtheir office and place ofbusinessat 6 Johnson Court, in the city of Bay City, andState of Michigan (the Bay City plant).Respondents Chipmore, Badger, Sidefire, and each ofthem have been, at alltimes materialherein, engaged inthe manufacture,nonretailsale and distribution of woodchipping machines.During the calendar year ending 31 December 1983,which period is representative of their operations duringall times materialhereto, Respondents in the course andconduct of their business operations purchased andcaused to be transported and delivered to their Bay Cityplant, goods and materials valuedin excessof $50,000,which were transported and delivered to their plant inBay City, Michigan, directly from points located outsidethe State of Michigan. Each of Respondents Chipmore,Badger, andSidefire is now and has beenat all times ma-terial herein, an employerengagedin commerce withinthe meaningof Section 2(2), (6), and (7) of the Act.The parties stipulated that for the purposes of this pro-ceeding, the three Respondentsare anintegrated businessenterpriseand a singleemployer within the meaning ofthe National Labor Relations Act (the Act).II.THE LABOR ORGANIZATIONThe UnitedSteelworkers of America,AFL-CIO-CLCis and has been at all times material herein,a labor orga-nization within the meaning of Section2(5) of the Act.'All dates are in 1984 unless otherwise specified.295 NLRB No. 32 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESLarryEmmons testified that he is the owner and presi-dent of the three employers involved in this proceeding(collectively the Respondent).Emmons bought the Re-spondent,which was an existing company, through acombination of a small business administration loan and abank loan.Emmons testified that Respondent'smajorproduct line is the manufacture of wood chippers togrind up tree limbs and branches.Its principal customersare utility companies,municipalities,and tree servicecompanies.Respondent Sidefire was bought in 1982 andmanufactured a small chipper selling to the rental storesmarket.The Sidefire line was unique in that it was the onlyproduct of its kind to serve that market at that time. Re-spondent's chief distributor was located in Los Angelesand that distributor was responsible for half of Respond-ent's total sales during 1983. In 1984 this distributor raninto competition and negotiated a contract with a com-pany called Promark Products West.Approximately 12months later, Promark came up with a duplicate productand marketed it on the West Coast, thus ceasing the pur-chase of the Sidefire line. Respondent's distributor on theWest Coast completely lost his market. The line is nowmanufactured in California.Emmons was called by counsel for the General Coun-sel as a 611(c) witness,and also served as Respondent'schief witness.Where there are conflicts in his testimonywith that of other witnesses,Iwill so indicate..Emmons testified that the nature of his business is suchthat there are continuous cycles of layoffs almost on amonthly basis.Respondent is basically a job shop where-in if a large order comes in it goes out and hires people.After completion of the job there are layoffs.Emmonsexplains in his testimony that Respondent'sExhibit 7 is agraph illustrating the complement of employees and lay-offs from 1982 through the first 3 months of 1985. Theoriginal source of information was taken directly fromemployee timecards.Employees represented on the documents are shop em-ployees only.Generally, as reflected by the exhibit, theemployee level in 1982 and 1983 was between 10' to 14employees.From August through the fall of 1983 theemployee complement grew to approximately 24. ByAugust 1984 the employee complement went back to themid-1983 level.The increase of employees is explained by two newproducts that were introduced by Respondent. One, adisc chipper,and the other a sidefire chipper which wasdiscussed earlier as aimed at the rental stores market. Ac-cording to the testimony those products were just begin-ning to show an increase in sales.Moreover,in the Chip-more line there were a couple of contracts with DaveyTree for the first time, which was Respondent's nationaltree service contract ordered in the fall of that year.Some 24 new chippers were ordered which accountedfor the increase in sales.Emmons testified that the average employee tenurewas anywhere from a few months to 1 or 2 years maxi-mum.When business increases Respondent does notmake a practice of calling back laid-off employees be-cause their skills are such that "we can pick up peopleon the street and due to the highly competitve nature ofit,we have alot ofpeople we pick up at $3.35 an hour,minimum wage."In evidence as Respondent'sExhibit 8 is a documentreflecting monthly sales in thousands of dollars, as relat-ed to months of production for the time period from July1982 through March 1985, which corresponds to thesame timeframe as Respondent'sExhibit 7. The source ofthe information reflected in Respondent'sExhibit 8 wasthe Respondent's sales journal which is part of the ac-counting system where sales are entered on a daily basisfor all transactions. These journals were available at thehearing.Respondent'sExhibit 9 is a monthly sales summarywhich reflects the information in Respondent's Exhibits 7and 8, in tabular form.It illustrates the employee levelsduring those time periods.DaveyTreewho for yearswas Respondent's primary customer made a major acqui-sition in mid-1983.Accordingly, there was an increase insales and employees for the last half of 1983.Then inFebruary,March,and April 1984 Davey Kent, which isthe eastern half of the United States of Davey Tree,made a purchase which was larger than any in the past.The order came in February and was delivered in Marchand April 1984 (within a couple of months). Emmonstestified that the approximate number of units he.pro-duced for DaveyTreeduring the year of 1984 was 50.Davey Tree did not make any purchases from Re-spondent during the months June through September1984.Emmons testified if he has forgotten a purchasethere might have been only one.After theSidefire linewas lost to Promark in thespring of 1984,no more purchases were made throughRespondent after that time period.U-Haul Company was a contract that Respondent waspainstakinglyattempting to acquire.According toEmmons a U-Haul contract would have accounted for300 units of sales.The time period involved was Maythrough July 1984 when Respondent was looking for-ward to receiving'the contract.The U-Haul contract wasnever acquired.Respondent'sExhibit 10 is a document reflecting em-ployee terminations made through August 1984. Thisdocument includes administrative, clerical, production,and supervisory employees. It shows the last day the in-dividual worked, the reason for the termination, and theposition held by the employee.Also, next to the dates re-flecting the employees last date are asterisks indicatingthat the individual was not replaced.The exhibit reflects that many of the employees eitherquit or were laid off priorto 27 July1984, the date theUnion's letter demanding recognition was received byRespondent.Thus,prior to the advent of the Union,Respondentlost seven production employees and three administrativeor clerical employees.InMarch 1984,Respondent hired a sales representa-tive,BillMcMahon. Prior to this, Emmons served assales representative.InMay or June 1983, Respondenthired a shop superintendent,Harold Smith.Emmonsfired Smith on 29 May 1984, because he and Emmons CHIPMORE MFG. CO.265could not agree on the manpower deployment. More-over,according to Emmons,Smith played favorites andEmmons was getting complaints constantly from em-ployees that "if you weren't a good buddy of Harold's, ifyou aren't a drinking buddy, you didn'tget overtime,you didn'tget choicer jobs, assignments within theshop."Emmons gives as a second reason for firing Smiththat Respondent was suffering tremendous cost overruns.For example,the increase in disposable tools had no rela-tionship to an increase in sales or production.Emmonsfelt that Smith was careless in his management and costcontrol.According to the testimony of Emmons,Smith'stermination was involuntary but Emmons agreed, Smithbeing an elderly man and concerned about getting an-other job,that he would accommodate him and call thefiring a layoff so that Smith could draw unemployment.Respondent'sExhibit 5 is a letter dated and sent on 16April 1984 from Emmons to the vice president of theSecond National Bankof Bay City,Michigan,requestingto borrow money to make certain acquisitions of machin-ery, including a computer.The six-page document in-cludes information relating to net labor savings throughthe computer system. Page 2 of Exhibit A contains the"positions to be eliminated,"the hours to be saved, andthe reasons and bases for eliminating the positions. Thespecific positions referred to are cost accountant,materi-al control supervisor, payroll clerk, and purchasing clerk.These positions that in the past were done manuallywould now be done through the computer automaticallyand instantaneously.The computer was put on the linearound 1 July 1984, and it is performing those functionsto the present time.One of the Charging Parties in this case,Cindy Kno-chel, held the position of payroll clerk which was elimi-nated by virtue of the computer. She has not been re-placed and prior to her termination she was down toworking 1 day a week,although at one time she hadbeen a full-time employee.The periodwhere she wasworking 1 day a week was in June or July.In June 1984,Emmons began discussing layoffs withsome of his staff such as Irish,purchasing agent, andMcMahon,sales manager.Respondent has ahistory ofsubcontracting.In June1984, Freeland Fabricating Company communicated toRespondent that it could perform certain functions moreeconomically than Respondent could do it in-house,therefore saving labor costs.A contract was executedwith Freeland and Respondent made the decision to layoff four to six employees in July. Emmons testified thathe received the demand letter from the Union and imme-diately put a hold on his layoff plans until he could con-tact a management consultant, Tom Basil.Basil and Emmons reviewed Respondent's sales andemployee records and Emmons advised Basil of therecent period of declining sales, and his anticipation oflaying off people on the very day the union letter wasreceived.According to Emmons,Basil responded that ifRespondent had a good business reason forthe layoffthatRespondent should go ahead and effectit.Thus,Emmons continued the period of layoffs which hadbegun in May.All layoffswere conducted in accordancewithseniori-ty as had been Respondent's past practice.A. Harold Smith's Testimony in Regardto Emmons'Antiunion AnimusAccording to Smith, he approached Emmons on sev-eral occasions requesting raises for Nick Reinhardt andGerald Strauss.Emmons allegedly referred to Reinhardtas a crybaby and advised Smith that he did not likeStrauss.Smith testified that Emmons speculated that theabove-namedemployees would probably be prounion,and that Reinhardt and Straussvoted forthe Union in aprior election. 2 Other employees were allegedly labeledby Emmons as likely union supporters.Theywere ScottPaige, Scott Freibe, Bill Clark,Bob James,and BrantSchuers.The employee who solicited the greatestnumber of union authorization cards, Jim Hollenbeck,was characterized by Emmons as someone least likely tosupport the Union. Smith testified further that Emmonsarticulated his intentions to fire any employee involvedin union activity.Thisalleged conversation was to havetaken place on the dock,in January 1984.The facts and testimony reflect that Paige and Clarkwere rehired in June 1984 after voluntarily quitting andwere given raises.Strauss was not laid off at all in 1984,but was kept on the payroll.Paige and Strauss were theonly employees on the payroll as of July 1984, in thegroup allegedly named by Emmons.Schuers,Freibe,Clark,and James voluntarily quit between January andJune 1984.In response to Smith'sallegations,Emmons testifiedspecifically to a conversation he had with Smith on thedock.Emmonstestified that the conversation could nothave occurred in January because there would have been6 feet of snow out on the dock and people would not beutilizing it during that time period.He recalled the con-versation as occurring in September 1983. Emmons waslooking for Smith,walked outside to the dock and found8 or 10 folding chairs sitting there after a coffeebreak.He told Smith he noticed these chairs had been there fora couple of days and that they should be taken inside atnight or they would be stolen. According to Emmons,Smith responded that he did not know what was wrong"with these damn guys I told them many times to pickthese things up. I think they think they got a union hereand they can do anything they want." According toEmmons, Smith continued to elaborate regarding histhoughts about a union because he had been a superin-tendent at American Hoist, a local employer in Bay Cityemploying700 to800 people at one time.Smith beingpart of management attributed his job loss at his age dueto union problems at American Hoist.At some point intime,American Hoist left the Bay City area. Emmonscontinued to relate what Smith told him,that the Re-spondent's employees must think they have a union here,they do not listen or pay any attention to him.Emmons testified that Smith initiated the conversationabout a union and that he specifically did not say any-thing to Smith regarding laying off people if necessary to2 Testimonyreflects that an election was held in 1980. 266DECISIONSOF THE NATIONALLABOR RELATIONS BOARDget rid of any union sympathizers within the shop.Emmons then continuedto testifyin detailwithrespectto the individualsSmith named and thefactthat somequitRespondent'semploy for moremoney and somewere subsequentlyrehired.B. The Supervisory Status ofLee Dinsmore andAlleged 8(a)(1) Violations by EmmonsDinsmore testified that he began with Respondent inMarch 1982 on theCETA programand his original se-niority date commenced on 11 May 1982. During hisfirst years of employment he started out cutting parts ona band saw, shearing parts, a littlebit ofwelding,and oc-casionally driving trucks.In January 1984 he testifiedthat he was building trailers and was a welder full time,untilMarch.At thatpoint he testified that his supervisor,Smith,put him back in the stockroom doing shippingand receiving,occasionally driving atruckand filling infor a welder.Dinsmore testified that approximately15 July 1984 hewas advised that he was being granted a raise.Althoughthere was a reshufflingof workas a result of the termi-nation of several key management personnel,Dinsmoretestified generally that his duties remained the same, thatispackaging alkaline parts, receiving supplies, and keep-ing track of the inventory.He would also stand in asneeded filling in throughout the shop.Dinsmore testified that he normally reporteddirectlyto theplant superintendent.Dinsmore testified that he and Hollenbeck decidedtheywere going to start a union.Dinsmore attended ameeting with other employees at the union hall, and hepersonally picked up 10 union authorization cards andstarted soliciting signatures from his coworkers. Dins-more himself signed the union authorization card and so-licited signatures from three or four other individuals.Dinsmore began soliciting cards on 22 June.Dinsmore testified that he attended a meeting of "allmanagement personnel"on 26 July 1984.Emmons con-ducted the meeting in his office.The followingisDins-more's version of Emmons'comments."Yes, he had usall sit down in there, and he shut the door and he says 'Ihave a letter here in front of me from the Steelworkers'Union.Theywant recognition.Theywant to organizeand I have been through this before and it is a longlengthy process.' He says, `there isn't anything I can doabout it right now but I want to warn you people thatyou cannot condone a union or say anything bad orgood about it.It is against the law.It is illegal.We willjust have to let it run its course,and if Icatch any ofyou in this room-anything-workingwith the Union orsomething,Iwill fire you because you are manage-ment."'Dinsmore also testified thatprior tobeing called intothat meeting(he gave no timeframe)he had been charac-terized as a shipping and receiving manager.Joint Exhibit15 is a letter from Respondent to Dins-moredated 17August 1984 informing him that he isbeing permanently laid off,because his position as mate-rialcontrol supervisor is one of several that has beeneliminatedby the recentimplementation of the computer.Emmons testified that Dinsmore'sdutiesdiffered be-tween Mayand July.InMay he was basically a cribstockroommanager.In June,when Smith left, hebecame material control coordinator or supervisor andassumed more responsibilities.Dinsmore then attendedthe supervisory meeting because of his function as mate-rialcontrolmanager.He supervised Shelton who wasthe individual in the shop that loaded and unloadedtrucks and put away parts.AccordingtoEmmons hehad full authorityto take anybodynecessary off the linewhen a truck came in and freighthad tobe moved. Hehad theauthorityto pull anyoneoff theline necessary toperform that function because that was a priority. More-over,he had access to the administrative offices and infactworked from time to time within those offices. Reg-ular shop employees did not have accessto these offices.Dinsmore also had accessto thefull filing system, tele-phone, andhe hada desk.Dinsmore was not involved inthe actual production in the shop.He did not do anywelding or assembling or machinework afterhis changein status.Itwas Dinsmore's responsibility to keep inven-tory and stock levels up. It was hisjob tokeep purchasesconsistent with orders and although he supervised mate-rial he had to utilize individualsfor thatpurpose.For ex-ample, he directed individualsto pick up parts,by goingto a subcontractor such as Freeland,and he also effec-tively recommended a raise for employee Shelton.Emmons testified that on one occasion in June or July1984 Shelton had a doctor's or dentist's appointment andasked Dinsmore to leave early.Dinsmore asked Emmonsif hehad that authority and Emmons told himyes thatwas part of his responsibility.Emmons testifiedthatwhenDinsmore'sdutieschanged in connectionwiththe departures of Smith andIrish, he had no knowledgeof the Union's organizationalefforts.Emmons testified that he had no knowledge of Dins-more's involvement in union organizing until the instanthearing.Emmons also testified that Dinsmore attendedseveral supervisory meetings during thefirstweek ofJune andthe firstweekof July.Dinsmore was also in-volvedin receipt of production requests so that Re-spondent knew its levels during any time period. He gotcopies of all manufacturing orders andorders for partscame through him.Emmons was asked by his counselwhy Dinsmore was not put into the shop rather thanbeinglaid off.Emmons replied there were two reasons,firsthe "was really a klutz." Also, according : toEmmons, in his efforts to aid employees he caused moreproblems, rather than being of any value.Moreover, itwas not Respondent's practice to move management in-dividuals into the shop.Emmons also testifiedthatDinsmore was present atsupervisory meetings where perspectivelayoffswere dis-cussed.C. The8(a)(1) AllegationsThe allegations of Section 8(a)(1) of the Act are setforth in paragraphs 12(a) thru(d) of the complaint. LeeDinsmore testified with respect to paragraph 12(a) thatEmmons threatened employees that if they voted for the CHIPMOREMFG. CO.ChargingUnion they would bedischarged.This allega-tion has been fully discussed.Nicholas Reinhardt testified that he attended the samemeeting and that Emmons did not mention grounds fordischarge or termination,nor did he state that the indi-viduals in attendance at the meetingwould be fired forencouraging the Union.Reinhardt testified in support of paragraph12(b) of thecomplaintthathe was approachedby Supervisor Wil-liam Middletonwho told himhe was being promoted tothe paint room supervisor.Middleton advised him fur-ther thathe hadthe right tohire, fire,and discipline em-ployees but he could not vote for a union or discuss theUnion withthe employees.The onlyrecord testimony which presumably3 wasadduced to support the allegations contained in para-graphs 12(c) and(d) of the complaint is that of James J.Hollenbeck.Hollenbeck testified that, "about4 days before 27August," he was involved in a discussion with Middletonat thefront door ofthe plant.Hollenbeck was askedwhether the names of employees were mentioned in thatconversation.He responded"somethingabout . . . hesaid to me, Otis, and Scott Paige. . .about starting theUnion.I am not surewhat itwas. I can't recall."Hollen-beck could not recall anything else that was said in theconversation until he was asked whether there was anymentionof profit.Hollenbeck responded to that"profit?Oh yes,he mentioned something about . . . yes, he saidthat there is no way thatLarry isgoing to let a union inhis shop becauseLarry cannot show a profit in thebooks, and it is too small of a shop to have a union init."Thewitness testified thatMiddleton told him thatthiswas whatLarry (Emmons) had told Middleton.After reviewinghis affidavit,particularly a specific para-graph,Hollenbecktestified thathe was toldthat he, Otis,and Scott tried to start a union in the shop.He testifiedthat his response was a denial.William Middleton,production manager, testified thathe attended a meeting in lateJuly 1984,which was initi-ated byEmmonsfor thepurpose of discussing the noticefrom the Steelworkersthat theywanted to organize theshop.At themeeting copies of "dos and don'ts" weredistributedto the supervisors.Middletontestified thatEmmons went throughthe list of "dos and don'ts," brief-ing the supervisors as to the thingsthey couldand couldnot do.The dos anddon'ts applied to conduct by super-visors in connection with the union organization. Ac-cording to the testimony of Middleton,Nicholas Rein-hardt,a supervisor, was inthe shopand did not attendthe meeting.Middleton gave him a copy of the "do anddon't"lista few minutesafter themeeting.Middletondiscussed the purposeof the listwith Reinhardt,tellinghim that the supervisors would haveto be verycareful.They couldnot harassany ofthe employees nor singleout anybody. "Basically we could just go on as we havebeen running the plant."Middleton was asked if at anytime he indicated that he would be monitoring employ-Counsel for the General Counsel does not discuss any of the8(a)(1)allegations in his brief. There is only a short, one sentence footnote refer-ring to the testimony of Dinsmore.267ees or engaging in surveillance in aneffort todeterminewho was going to vote for the Union.Middleton re-sponded negatively.He was also asked whether or not he ever indicatedthat an employee'swork status might be changed if theemployee were to favor the Union.Middleton again re-sponded negatively.Middleton testified that Lee Dinsmore(also known asOtis,also sometimes appearing in the transcript as"Otis") was a supervisor in the stockroom.He testifiedthatOtis had approved and disapproved raises of em-ployees within the time period that Middleton worked atthe plant.Middleton testified that Otis came to him rec-ommending a raise for.an employee,Todd Shelton, inearly August 1984. According to Middleton, Otis (Dins-more)toldMiddleton that Shelton had done a very goodjob, was catching on well, and was deserving of a raise.Middleton responded that he would talk to Emmonsabout it.Shelton did receive a raise.Middleton also testified that Dinsmore had the author-ity to release an employee early if needed for a dentalappointment.D. The Supervisory Status of Nicholas ReinhardtReinhardt testified that at the end of July Middletonapproached him and told him he was now the supervisorof the paint room.He was told that he had the right tohire and fire employees.Middleton also advised him thathe had the authority to discipline employees but hecould not vote for, or discuss the Union with any of theemployees.Reinhardt testified that on several'occasions Superin-tendent Smith gave him the key to the plant and the au-thority to take the key home with him.The reason forthis, according to his testimony,was that he would beable to open up the'plant for the other people.John Frank,an employee who is presently employedby Respondent, testified that he was hired on 12 March1984.He was originally hired in the paint department,and when hired by Superintendent Smith he was takenover and introduced to Reinhardt.Smith told him thatReinhardt was in charge of him. Frank testified furtherthat he understood this to mean that Reinhardt was hisforeman/supervisor.Although Frank's exposure to Reinhardt was limited,he testified that Reinhardt was in charge of coordinatingand ordering supplies for the painters to use. Moreover,according to Frank's testimony,Reinhardt was in chargeof ordering the paint and telling employees what paintswere needed for particular projects. Reinhardt also de-termined and was responsible for determining whichequipment to order. Frank testified that specifically ontwo occasions he asked Reinhardt to order parts forequipment which he had been having problems with, andReinhardt responded that he would take care of it.Frank also testified that if there were any complaintsabout his work Reinhardt would usually tell him what hehad been doing wrong. He gave examples that when hefirst started working there were areas that the paint mayhave been a little light, or maybe he was not cleaning theproject to the specifications required.Reinhardt would 268DECISIONSOF THE NATIONALLABOR RELATIONS BOARDtake him and point out his errors often stating that theinspector had turned the job down and Frank wouldhave to repair it and be careful on thenextmachine hewas going to paint.Frank testified that he complained to Reinhardt ontwo occasions that his raises were overdue and Rein-hardt told him he would take care of it. The raises werethen forthcoming.Earl Irish testified that he had worked for Respondentuntil July 1984 as its purchasing manager.He testifiedthatReinhardt supervised the paint department and di-rected the employees in the paint department as to whatshould be accomplished.Moreover, he testified thatwhen potential employees were being interviewed, Rein-hardt conducted tests to see how efficiently they couldperform as painters.E. Conclusion and AnalysisCounsel for the General Counsel contends that a priorBoard order in Case7-CA-16579,dated 12 September1980, and enforcedby the Sixth Circuit Court of Appealson 15 October1981, docket number 81-1143, is evidenceof Respondent's antiunion animus.Initially, I note that Frank Barney,Respondent's su-pervisor during the prior union campaign engaged in in-dependent violations of Section8(a)(1)of the Act.Barneywas not in Respondent's employ during theUnion's organizational effortswhichgave rise to the in-stant proceeding.Moreover,Emmons, representing him-self atthe priorhearing, testified during this hearing "Ilearned my lesson on the first go around 5 years ago asto what should happen and shouldn't happen.Five yearsago I didn'tknow what the NLRB was.This time Iknew and I made very deliberate efforts to make surethat noneof thathappened."Emmons also testified thathe communicated to his supervisorswhat theywere per-mitted and what they were not permitted to do.I believe Emmons.Duringthe course of his extensivetestimony,Iwas impressedby hisattention to details, hisrecollection,and his efforts to be exacting.I considerhim a credible witness whose demeanor suggested confi-dence and assuredness without being arrogant.In my opinion,Respondent was unaware of any orga-nizational activities until it receivedthe Union's demandletteron 27 July. Ifwitness Harold Smith is to be be-lieved4 Emmons'ignorance of unionactivitystretched tolabeling Hollenbeck,who solicited the largest number ofunion authorization cards, as least likely to support theUnion.Iam convincedby thetestimony and documentaryevidencethat theterminations occurring before and afterthe union campaign were solely motivatedby economics.Thereisample testimony by employees and supervisorsthat thelayoffswere anticipated.Exhibits reflect thatsome employees quit or were laidoff prior to 27 July.As early as April,Respondent advised the bank that itwas eliminating certain positions including Knochel'sjob, and that these individualswouldnot be replaced.5To be discussed infra.Respondent's son quit and was not replaced.All layoffs were conducted in accordance with seniori-ty as had been Respondent'spast practice.Counsel forthe General Counsel argues that"certain of the laid offemployees would never have been laid off but for theneed to reach other employees on the seniority list." Hisreasoning is specious,because the record is deficient ofsuch evidence. Moreover, knowledge by Emmons of anyindividuals' union activity or lack of same is an elementthat is nowhere to be found in the record evidence.Harold Smith impressed me as a biased witness and adisgruntled ex-employee.Smith, who had been shop su-perintendent,was terminated by Emmons who was un-happy with his job performance.In my opinion Smith was an equivocal witness proneto fabrication. I completely reject his version of the con-versation with Emmons.Of the six individuals named bySmith, two were rehired in June 1984 after voluntarilyquitting and were given raises.Another wasnot evenlaid off in 1984. Of the six individuals, only two wereemployees as of July 1984. The others quit between Jan-uary and June 1984.I fully credit Emmons' version of the time,place, andcontent of the conversation.His credibility was discussedearlier.I recommend dismissalof the8(a)(3) allegations of thecomplaint.The preponderance of the evidence establishes thatDinsmore and Reinhardt are supervisors within themeaning ofthe Act.With reference to Reinhardt,he and at least one em-ployee, Frank, acknowledged his supervisory status. Thedetailed testimony reflects that all of the criteria havebeen met.,By way of contrast, Dinsmore,whom I consider anunreliable witness, made every effort to downplay his au-thority.In my opinion his testimony was ambiguous andnot clear cut. Overall I believe his testimony was ob-scure and imprecise.Conversely,Emmons, whom I credit, was unerringand meticulously testified in detail on the subject ofDinsmore'sduties and authority.I therefore concludethat Dinsmore possessed the requisite supervisory indiciato fit the statutory definition and role of a supervisor.F. The Independent 8(a)(1) AllegationsBecause of the nonexistence of any effort to couple thetestimony of the witnesses with the allegations in thecomplaint,I have attempted to ferret out what I think isthe testimony relating to the specific paragraphs of thecomplaint.Some of the witnesses appear to be entirely superflu-ous to this proceeding.For example,the testimony ofDouglas Born is so nebulous and amorphous it defiesanalysis.At one point he actually testifies that he cannotremember exactly, it was a long time ago,"and I amreally trying to forget it."With reference to paragraph 12(a) of the complaintthat Emmons threatened employees that if they voted forthe Union they would be discharged, this it seems to merelates to the testimony of Dinsmore.Dinsmore testifiedthat at a supervisor'smeeting Emmons advised those CHIPMOREMFG. CO.present not to be critical of the Union either in a nega-tive or a positive way as it would be illegal and supervi-sors would be terminated for violating the law.Accept-ing Dinsmore's versionof themeeting and statements byEmmons, there is nothing therein to support a findingthat Section 8(a)(1) of the Act was violated.I thereforerecommend that this allegation of the complaint be dis-missed.With respect to paragraph 12(b) of the complaint thatWilliam Middleton instructed employees not to vote foror talk to other employees about the Union,Reinhardttestified that he was approached by Middleton and wastold that he was the supervisor of the paint room.During this conversation Middleton allegedly told himthat he had the right to hire, fire,and discipline employ-ees but he could not vote for the Union or discuss theUnion with the employees.Ihave made a finding that Reinhardt is a supervisorwithin the meaning of the Act. There is nothing illegal intelling a supervisor his responsibilities,what he can andcannot do during a union organizational campaign. Itherefore conclude that Section 8(a)(1) of the Act hasnot been violated in this regard and recommend dismissalof this allegation.Paragraphs12(c) and (d)allege that Middleton createdthe impression of surveillance and told employees itwould be futile for them to select the Union as their col-lective-bargainingrepresentativebecauseRespondentwould not allow it. Middleton denied"running surveil-lance"in an effort to determine who was going to votefor the Union.He denied any monitoring of employeesor any indication to employees that their work statusmight be changed if they were to favor the Union. Thecontext of the examination of Middleton seems to be thathis denials are vis-a-vis the conversation with Reinhardt.Itherefore recommend dismissal of this allegation inparagraph12(c) ofthe complaint.-Inmy opinion,Hollenbeck's testimony regarding aconversationwithMiddleton about "profit" and the"small shop"is too obscure to support a finding thatSection 8(a)(1) of theAct hasbeen violated. Moreover,the incident is isolated and I conclude de minimis. Ac-cordingly,I recommend dismissal of paragraph 12(d) ofthe complaint.The standards for determining whether unlawful con-duct requires a bargaining order are set forth inNLRB v.Gissel Packing Co.,395 U.S. 575 (1969). The instant casecontains a dearth of unlawful conduct.Suffice it to saythat it does not begin to rise to the criteria set forth inGisseland latercases.Cf. therecent caseofQuality Alu-minum Products,278 NLRB 338 (1986).As an added note, when eliminating the union authori-zation cards signed by Dinsmore and Reinhardt, and thethree or four cards solicited by Dinsmore and signed byemployees,arithmetic teaches me that the Union neverachieved majority status during the critical period.Ifind the following to be an appropriate collective-bargaining unit:6The requested unit was amended at the hearing269All full time and regular part time production andmaintenance employees,including all machinists, as-semblers, shear operators,painters,stockroom em-ployees, and drivers employed at the employer at itsfacility located at 6 Johnson Court, Bay City,Michigan;but excluding all office clerical employ-ees,management employees,confidential employ-ees, over-the-road drivers,guards and supervisors asdefined in the Act.Certain fringe groups and other employees were dis-cussed during protracted pretrial settlement discussions.Although Respondent on the record agreed to eliminatemolders,which apparently were not employed at thetime, there was no agreement with respect to over-the-road drivers.The appropriateness of the unit was not ac-tually litigated.Imake my unit finding based on the Re-spondent's failure to present any contrary evidence.CONCLUSIONS OF LAW1.Each of Respondent Chipmore,Respondent Badger,and RespondentSidefireis now and hasbeenat all timesmaterialherein an employer engaged in commercewithinthe meaningof Section 2(2), (6), and (7) of theAct.2.The Unionis a labor organizationwithinthe mean-ing of Section2(5) of the Act.3.The appropriateunit is the unitI have referred to inmy conclusion and analysis section ofthisdecision.4.The allegations of thecomplaint that Respondenthas engaged in conductviolative of Section8(a)(1) and(3) of the Act have notbeensupported by substantialevidence.5.There isno evidence to warrant a bargaining order.On thesefindingsof factand conclusions of law andon the entirerecord,I issue the following recommend-ed'ORDERIt is recommended that the complaint is dismissed inits entirety.' If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesJ.P. Stevens, Esq.,for the General Counsel.'SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEBRUCE C. NASDOR,Administrative Law Judge. On 23April 1986,I issued a decision in the above-captionedcase2 recommending that the complaint be dismissed in'K. C. Horthop,Esq., on the exceptions and the brief in support there-of8 Case 7-CA-23754was corrected at the hearing. 270DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDits entirety. The General Counsel filed exceptions and asupporting brief, and the Respondent filed an answeringbrief.On 4 February 1987, the Board remanded the case tome for the limited purpose of making certain credibilitydeterminations and further findings of fact, and if appro-priate new conclusions of law and recommendations.Credibility of Middleton and James HollenbeckI discussed Supervisor Middleton's conversation withReinhardt in my original decision. I also partially ad-dressed one of Middleton's conversations with Hollen-beck.There appears in the record an earlier conversation be-tween Middleton and Hollenbeck. According to Hollen-beck, the second week in July he instigated a conversa-tion with Middleton.WITNESS HOLLENBECK:I said toBill [Middle-ton],"what do you think about a union in theshop?" and he asked me who was trying to start aunion, and I said no one, but me and Lee [Dins-more] was thinking about it. And he turned to meand said "Lee isn't too stable of a person to be start-ing aunion." And I got bad feelings from it so Ijust dropped it all and walked away.Ido not view this conversation, instigated by Hollen-beck, a display ofantiunion animus, nordoes it rise tothe level of 8(a)(1) activity.Moreover, I found Middle-ton to be a very credible witness. Although some ofMiddleton's denials were somewhat general, that can beattributed to the posture of the questions, rather thanMiddletonas a witness.I credit Middleton's denials. Hewas unequivocal and demonstrated a high regard for thetruth. By way of contrast, Hollenbeck appeared to me asa malcontent employee. Perhaps he had his reasons. Onone occasion he quit Respondent's employ for "betterwork, union shop, more money, and better benefits." Idiscredit his versions of conversations with Middleton in-cluding the following,which allegedly occurred onAugust 23.I [Hollenbeck]was going to the back of theplant, and he [Middleton] stopped me, and he toldme to go around to the front door.Q. Did you meet around at the front door?A. Yes, I went around to the front door and Iasked for my vacation pay, and then he came out.Q.Okay, and what happened there? Who saidwhat?A. He had a little conversation with me.He said"so youare goingto run out on your union buddiesare you?" And I says, "no, I have not had nothingto do with the Union at all."Q. And what did he say? He said he asked meabout-hang on a second. I am thinking-mind is alittle slow.He saidtherewas goingto be more lay-offs to come in the future and he said more guys aregoing to get it, and Ottis [sic]-is going to get laidoff too, he said to me.Q. Did he mention anybody else's name?A. Scott Paige was mentioned too.Q. And what did he say about Scott Paige?A. Something about-he said to me, Otis andScott Paige-about starting the Union. I am notsure what itwas. Ican't recall.Q. Do you recall any more details of the sentencehe uttered?A. A few-he said that "it is getting bad whenyou have to move to another state to get a decentjob," and that jobs are hard to find around there inMichigan.Q. Did he say anything else?A. Yes.But Ican't recall right now.The witness was then askedleadingquestionswhichadduced the alleged balance of the conversation involv-ing "profit" and the "small shop" which I addressed inmy earlier decision.In conclusion, I believe that Hollenbeck was doingmore improvising and less testifying as to facts. He wasnot a credible witness and I stand by my original recom-mendation to dismiss paragraph 12(c) of the amendedcomplaint.Cynthia Knochel and Remarks bySuzanneEmmonsKnochel acknowledged in her testimony that her jobworking on the computer "was just totally wiped out." Idiscussed this in my earlier decision.Knochel prepared or updated a list of employeeswhich she gave to DennisBauer.Apparently, Bauermade the list available to the Union. Knochel gave Presi-dent Emmons the list, but according to her testimonythere was nodiscussionrelating toBauerhaving the listin hispossession.SuzanneEmmons did not testify. According to Kno-chel,Emmons told her she had to let Knochel go be-cause of the list.Moreover, Emmons told Knochel shewas setup and Larry(Emmons)saidshe could not betrusted.Knochel's testimony is therefore unrefuted. Neverthe-less,President Emmons had decided as early as April1984, to eliminate certain jobs including Knochel's. Hisletter to the banks establishes this.Thus, althoughSuzanneEmmons, a clerical employeeor a supervisor of clerical employees made the allegedstatement,my recommendation remains unchanged. SeeWright Line,251 NLRB 1083 (1980), enfd. 662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982).Union AnimusRobert McNab testified that on the day ofhis termina-tion he was called into Larry Emmons' office. The un-controverted testimony is that Emmons asked McNab, asupervisor,what the uprising was out in the shop.McNab responded he did not see anymore uprising thantherewas before, and according to McNab Emmonsquestioned "what about this Union business." McNabtoldEmmons he did not know anything about it andEmmons allegedly responded,' "well, Jim Monville said3R Exh 5 CHIPMOREMFG. CO.that you knew everything about it."McNab denied this.Emmons allegedly asked him who the spokesman wasand McNab responded that he did not know. McNabasked Emmonswhy hewas being let go and Emmons re-sponded he was not happy with McNab'swork. McNabthen asked if it was because of the Union and Emmonsstated that he did not say that.According to McNab, herepeated the question and Emmons stated that it seemedkind of funny for the 6 weeks McNab was there all ofthis happened.Thisdialogue between a supervisor and the presidentof Respondent exhibits displeasure with a supervisor'swork and an insignificant degree of union animus on thepart of Emmons.Itcertainly is not of the severity tochange my perception of the overall tenor of the factsand testimony presented by witnesses herein.Vexationby management during an organizational campaign is nota violationof the Act.Bauer, a salaried employee and 'possibly a supervisor,4was terminated by President Emmons for making the"Knoche]list" available to the Union.5Bauer was not al-leged as a discriminatee. According to him,on the dayof his termination Emmons called him into his office andtold him he was dismissed and Bauer asked if there wasanything thatwouldmake him change his mind.Emmons responded that there was not and Bauer replied"if I would have known that that list was going to cometo this I wouldn'thave had anything to do with it."Emmons allegedly responded that it did not make anydifference.We needed loyal employees.Iwill assume everything Bauer presentedby way ofhis testimony is true.Accordingly,the president of Re-spondent fired a salaried, nonunit employee, for his ef-forts to develop and further the Union's organizationalcampaign.Thereinlies the element of union animus. Inmy viewitchanges nothingwithreferenceto my origi-nal recommendations.James Garzell testified that he signed a union authori-zation card given to him by Hollenbeck. According tohis testimony he was told the purpose of the card was toauthorize an election.Garzell was not named in the com-plaint as a discriminatee.He also testified that Respond-ent subcontracted out certain work and there was someovertime work prior to the layoffs. This comports withPresident Emmons' testimony.Garzell's testimony doesnot reveal any antiunion animus.I have addressed the testimony of Douglas Born in aparagraph at page 13, line 11, of my original decision. Ihave nothing further to add.Witness Nola Zeitler has never been in Respondent'semploy.InAugust 1984, her fiance was Joe Wengli-kowski, an employee of Respondent who was laid off 17August 1984. Zeitler testified that 10 days after herfiance's layoff he was incarcerated in the Bay County jailon an alleged drunk driving charge.According to Zeitler,Production Manager Middletongrew up with Wenglikowski and was personal friendswith both of them.On 30 August,the day after Wengli-* This issue was not fully litigated6 He gave the list to Hollenbeck who was to provide same to theUnion.271kowski got sentenced,Middleton went to Zeitler's apart-ment.She told him Wenglikowski got 90 days and heasked if he could be on work release in the event thatMiddleton could get him work.Thereafter,Wengli-kowski told Zeitler he could be out on work release.The firstweek in September Zeitler contacted Middle-ton who came to her apartment after work.Zeitler ad-visedMiddleton that Wenglikowski would be able to getwork release and Middleton allegedly responded that thelayoffwas permanent,and Wenglikowski would not berecalled.At thatpoint, she told Middleton that in casehe heard of another job she would like to be advised,and Middleton told her of some people she could checkwith.According to Zeitler's testimony Middleton alleg-edly stated that the reason given on the layoff slip wasnot the true reason Wenglikowski was terminated. He al-legedly stated that it had to do with the Union and askedherwhether or not she knew about the union thinggoing on. She responded that she heard about it but didnot pay much attention to it, and he told her that ifWenglikowski would have stayed on his side he wouldstillbe working.Then Middleton allegedly told Zeitlerthat there was a reason for Wenglikowski being put onthe second shift although he did not elaborate.Wenglikowski had since been recalled and was work-ing for Respondent at the time of the hearing.Middleton,who was not present during Zeitler's testi-mony, testified as follows:Q.Do yourecalla conversationwithNoraZeitler some time in the summer of1984concerningthe employment status and the imprisonment andjail of Joe Wenglikowski?Do you know he was injail?A. Yes.Q. Didyou have occasion to speak to Nora aboutthat?A. Yes, shedid leave a note on my car one dayand she said she wanted to talk to me and I did stopover there.Q.Whatwas the purpose of her talking to you?A. She wanted to see if I could get "little Joe" ajob and get him out on a work release.Q. Do you recall approximately when that oc-curred?A. It must have been I don't exactly rememberwhen that was. October, I believe.Q. What year.A. It would be 1984.Q.Was Joe laid off from Chipmore Manufactur-ing?A. Yes he was.Q. The idea was if he could find unemploymenthe might get work release?A. Yes.Nora told me that if you could get a jobyou could get out on work release.Q. Did you comment to her about the fact thatthere was a union organization effort?Q. Do you recall a discussion with her regardinga union organization effort at Chipmore Manufac-turing?A. Not aunion organization. 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQ. Do you recall what you said to her?A. Yes.JUDGE NASDOR: Tell us the whole discussion.THE WITNESS: Nora asked me if I could-wouldbe able to get "Little Joe" a job. I call him "LittleJoe."Q. Thiswas at her house?A. Yes. This was at her house. I told her I wouldcheck with my brother-in-law. My brother-in-lawruns a fruit market here in BayCity.Iwould talkwith my brother-in-law and see if he could get hima job. I told Nora if he would have come over toChipmore when I hired him he would probablyhave had better seniority and he probably wouldnot have gotten laid off.Q. Didyou at any time indicate that whether ornot he were [sic] to sympathize with the Unionwould effect his employment status?A. No.Q. Did you make any kind of threat to her di-rected at Joe?A. No.Q. Was anyreference madeto the Union?A. No sir.Q. By either one of you?A. Either one of us.Middleton testified further that he advised a supervi-sor,Reinhardt,that management would have to be care-ful and not harass any of the employees or single outanybody."Basically we could just go on as we had beenrunning the plant."Middleton then testified that he didnot indicate to Reinhardt that he would monitor employ-ees or engage in surveillanceto determine who wasgoingto vote for the Union.I addressed Middleton's testimony in my original Deci-sion and again here. I have found him,infra, to be acrediblewitness.Contrarily,Zeitler seemed over re-hearsed and in my opinion fabricated the elements of hertestimony relating to the union campaign and her fiance.Zeitler did not, in my view, contribute to any showingof antiunion animus on behalf of Respondent.In conclusion,I adhere to my original comments andrecommendations.with reference to majority status tallyand the standards of conduct requiring a bargainingorder.Accordingly, my findings of fact, conclusions of law,and recommended Order remain the same.